Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered March 19, 1971, convicting him of assault in the second degree, upon a guilty plea, and sentencing him to an indeterminate prison term not to exceed three years. Judgment modified, in the exercise of discretion, by reducing the sentence to the time served. As so modified, judgment affirmed. In our opinion the sentence was excessive to the extent indicated herein. Rabin, P. J., Munder, Martuscello and Gulotta, JJ., concur.